[The libelants entered their protest against the reference on the ground that the mandate gave no authority to inquire into damages; that none had been in fact awarded, either by the district, circuit, or supreme court; and that the libelants were not in any manner liable for damages. The register, notwithstanding the protests, proceeded to inquire into the damages, and made his report thereon to the circuit court, where the same grounds of objection were again taken by the libelants. The court, upon the hearing, asserted the right to inquire into the damages, as a matter undisposed of in the former decree, but denied any allowance of them upon the merits, and decreed costs and expenses only to the claimant]